Citation Nr: 0304190	
Decision Date: 03/10/03    Archive Date: 03/18/03

DOCKET NO.  02-11 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for non-Hodgkin's lymphoma 
as secondary to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from January 1970 to April 
1972.


FINDINGS OF FACT

1.  The veteran did not have service in the Republic of 
Vietnam.

2.  The veteran's non-Hodgkin's lymphoma is not of service 
origin nor is it related to any incident of service.


CONCLUSION OF LAW

Non-Hodgkin's lymphoma was not incurred in or aggravated by 
service nor may it be presumed to have been incurred during 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board of Veterans' Appeals (Board) notes 
that this matter has already been developed pursuant to the 
guidelines established in the recently enacted Veterans 
Claims Assistance Act of 2000, 38 U.S.C.A. § 5103A (West 
2002) (VCAA).  In this regard, April 2001 correspondence to 
the veteran from the regional office (RO) advised the veteran 
of the new obligations of the Department of Veterans Affairs 
(VA) under the VCAA, noted that the veteran would be provided 
an examination pursuant to the VCAA, and further advised the 
veteran of the type of evidence he could submit in support of 
his claim, such as evidence that his non-Hodgkin's lymphoma 
was the result of Agent Orange exposure.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Thereafter, the veteran 
was provided with a VA examination and was subsequently 
advised in the July 2002 statement of the case of the lack of 
required service in the Republic of Vietnam or direct 
evidence of the development of his claimed disability during 
service.  The Board also notes that the record reflects that 
the veteran's primary contention is that he is entitled to 
service connection for non-Hodgkin's lymphoma on a 
presumptive basis based on service in Vietnam (there is no 
evidence of such disability in service and no opinion linking 
such disorder to service), and that since there is no 
indication that there is any additional outstanding evidence 
pertinent to that particular question, further development 
would be pointless, as it would not assist in the 
substantiation of the claim.  Therefore, based on all of the 
above, the Board finds that further notice and/or development 
of this matter under the VCAA is not required.

As was noted previously, the veteran had active service from 
January 1970 to April 1972, and contends that he was exposed 
to Agent Orange during that service while aboard the USS 
Brinkley Bass (DD 887) in the coastal waters off Vietnam.  
For purposes of this decision, the Board will assume that the 
USS Brinkley Bass was located in the coastal waters off 
Vietnam while the veteran was assigned to that vessel.

Service medical records reflect no diagnosis, complaints or 
treatment of non-Hodgkin's lymphoma.

Post-service medical records do not reflect the diagnosis of 
non-Hodgkin's lymphoma until approximately October 1997.  A 
VA examination in May 2001 revealed a diagnosis of non-
Hodgkin's lymphoma.

In statements and correspondence in support of his claim, the 
veteran has indicated that he served on the gun line of the 
USS Brinkley Bass for firing on the Vietnam shoreline.  He 
further maintained that he had visible contact during this 
time and had just as much chance at contamination by Agent 
Orange chemicals from the wind currents as many ashore.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. § 1110.  Service connection may also be 
granted for a chronic disease, i.e., malignant tumors, which 
is manifested to a degree of 10 percent disabling within one 
year following the veteran's release from active duty.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

38 U.S.C.A. § 1116 provides that a veteran who served in the 
Republic of Vietnam during the period beginning January 9, 
1962, and ending on May 7, 1975, is presumed to have been 
exposed during such service to certain herbicide agents 
(e.g., Agent Orange) if he has one of the listed Agent Orange 
presumptive diseases; included on this list is non-Hodgkin's 
lymphoma.  

"Service in the Republic of Vietnam" includes service in the 
waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii) (2002).  

An opinion of the General Counsel for VA held that service on 
a deep-water naval vessel off the shores of Vietnam may not 
be considered service in the Republic of Vietnam for purposes 
of 38 U.S.C. § 101(29)(A) (West 2002), which defines the 
Vietnam era as the period beginning on February 28, 1961, and 
ending on May 7, 1975, and that this was not inconsistent 
with the definition of service in the Republic of Vietnam 
found in 38 C.F.R. § 3.307(a)(6)(iii).  VAOPGCPREC 27-97 
(July 23, 1997).

To summarize, the veteran contends that his non-Hodgkin's 
lymphoma was incurred as a result of having been exposed to 
Agent Orange while serving on board the USS Brinkley Bass in 
the waters off Vietnam.  In this regard, the Board has 
conceded that the USS Brinkley Bass was located in the waters 
off Vietnam while the veteran was assigned to that vessel.  
However, the General Counsel of VA has held that service in 
such a vessel does not constitute service in Vietnam under 38 
C.F.R. § 3.307(a)(6)(iii).  As such, the Board finds that the 
evidence does not demonstrate that the veteran served in 
Vietnam.  Accordingly, there is no presumption of exposure to 
Agent Orange or other herbicides.  Thus service connection 
for non-Hodgkin's lymphoma on a presumptive basis pursuant to 
38 U.S.C.A. § 1116 is not warranted.

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that an 
appellant is not precluded from establishing service 
connection with proof of direct causation.  Combee v. Brown, 
34 F.3d 1039 (Fed. Cir. 1994).  In this regard, there are no 
complaints, treatment or diagnosis of non-Hodgkin's lymphoma, 
or any other indication among the veteran's service medical 
records that he had the disease during service.  The first 
post-service manifestation of non-Hodgkin's lymphoma is many 
years after service.  There is no medical evidence which 
relates the currently diagnosed non-Hodgkin's lymphoma to 
military service.  For the reasons and bases set out above, 
the Board finds that service connection for non-Hodgkin's 
lymphoma on either a presumptive basis, to include as the 
result of exposure to Agent Orange, or on a direct basis, is 
not warranted.


ORDER

The claim for service connection for non-Hodgkin's lymphoma 
as secondary to Agent Orange exposure, is denied.



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

